DETAILED ACTION
This Office Action is in response to application 17/696,093 filed on March 16, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710775263.3, filed on 08/31/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the following U.S. Patent in view of the prior art(s) of record (Cai, Baek and Woo).

U.S. Patent No. 11,296,877, which is directed towards discovery process based on service-based architecture.

Although the claims at issue are not identical, they are not patentably distinct from each
other because the claim limitations are either anticipated by the claims of the issued patents, or
are otherwise obvious variations. Any limitations of the claims of the Instant Application not
disclosed in the claims of the (parent) patents are obvious in view of the cited prior art of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “control network element is configured to obtain a security parameter”,” send the security parameter”, “second NF network element is configured to: receive”, “verify correctness and” “refuse to permit” in claim 1; “second NF network element is further configured to permit” in claim 2; “second control network element is configured to send” in claim 3; and “the second control network element is further configured to receive, via control network element , a discovery request” in claim 6.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control network element is configured to obtain a security parameter”,” send the security parameter”, “second NF network element is configured to: receive”, “verify correctness and” “refuse to permit” in claim 1; “second NF network element is further configured to permit” in claim 2; “second control network element is configured to send” in claim 3; and “the second control network element is further configured to receive, via control network element , a discovery request” in claim 6
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As disclosed in paragraph 255, the structure described in the specification does not exclude “network control element” in a form of software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Cai) U.S. Pub. Number 2020/0028921, in view of Baek et al. (Baek) U.S. Pub. Number 2020/0367148 and further in view of Woo et al. (Woo) U.S. Pub. Number 2020/0059767. 
Regarding claim 1; Cai discloses an authentication system based on a service-based architecture, wherein the authentication system comprises:
a second control network element that belongs to a second public land mobile network (PLMN), wherein the second control network element is configured to:
obtain [[a security parameter by performing based on a key a preset algorithm on an identifier of a first network function (NF) network element in the authentication system, an identifier of the second control network element]], a service identifier of a service requested by the first NF network element, an identifier of a first PLMN, and an identifier of the second PLMN , wherein the first NF network element belongs to the first PLMN (para. [0013] the NF requester receives at least one of an ID or service-related information of an NF provider, …indicate related information of a plurality of services provided by the NF provider; para. [0040] the NRF device obtains an ID of each of NF providers and service-related lists of NFs providable by the NF providers through discovery capabilities of NFs. Here, the service-related information includes at least one of a service ID list or NF version information of the NF provider. …the service-related information may further include, besides a service ID and a service version, other information; para. [0129] an NRF stores a mapping relationship among a service ID, a service ID list, an ID or a type of an NF provider for providing a service, and an NF requester requesting the service; para. [0131] the NF requester sends a service discovery request. Here, the service discovery request carries a service ID of the target service A and an ID or type of the NF requester, and optionally carries the type of the NF provider; para. [0132] …an ID or type of an NF provider capable of providing a corresponding service and a service ID list providable by the NF provider) and
send the security parameter to a first NF network element (para. [0132] providing a corresponding service and a service ID list providable by the NF provider, and returns the ID or the type of the NF provider and the service ID list to the NF requester; para. [0133] when the ID of the NF provider is an FQDN of the NF provider, the NF requester carries the FQDN of the NF provider to query a DNS for an IP address of the NF provider); and
a second NF network element [[that belongs to the second PLMN]], wherein the second NF network element is configured to:
receive the security parameter from the first NF network element (para. [0134] the NF requester sends a service request carrying the ID of the target service A to the NF provider based on the ID of the NF provider to request the corresponding NF service from the NF provider);
verify correctness of the security parameter (para. [0055] an NF provider capable of providing a service requested by the NF requester and matching at least one of a capability or requirement of the UE is queried based on the service ID and the related information of the NF requester; para. [0135] the NF provider executes a response to the service request) and
refuse to permit the first NF network element to access the second NF network element when the second NF network element verifies that the security parameter is incorrect (para. [0057] service-related information of an NF authorized to be accessed by the NF requester is determined based on the predetermined information. The service-related information of the NF authorized to be accessed by the NF requester is used for the NF provider to determine whether the service requested by the NF requester is an authorized service; para. [0135] the NF provider executes a response to the service request).

Cai does not disclose, which Baek discloses second NF network element that belongs to the second PLMN (Baek: para. [0014] common control plane network function (CCNF) of a visited public land mobile network (visited PLMN) is provided in a roaming environment that supports a network slice. The CCNF includes a transceiver transmitting and receiving signals to and from a terminal and a network function (NF) repository function; and a controller connected to the transceiver. The controller is configured to control the transceiver to receive, from the terminal, a first packet data unit (PDU) session request message containing slice assistance information indicating a characteristic of a service to be used by the terminal, to control the transceiver to transmit, to the NF repository function, a first discovery request message containing an ID of a home PLMN of the terminal and the slice assistance information, and to control the transceiver to receive, from the NF repository function, a first discovery response message containing an address of a session management network function (SM NF) of the home PLMN) (i.e. the visit PLMN is the second PLMN)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cai to provide second NF network element that belongs to the second PLMN, as taught by Baek. The motivation would be to provide stores subscription information of a terminal, a home policy control function that controls applying a policy in the home PLMN in a roaming environment supporting a network slice (i.e. performs an authentication procedure for determining whether the UE 201 is true UE, and retrieves subscription information or data of the UE).

The combination above does not disclose which Woo discloses a security parameter by performing based on a key a preset algorithm on an identifier of a first network function (NF) network element in the authentication system, an identifier of the second control network element (Woo: para. [0118] the server may identify the communication coverage (e.g., long/medium/short) where the electronic device may announce … the PLMN where the electronic device may perform proximity-based service direct discovery based on the application ID contained in the authentication request message. Further the server may identify at least one key value and/or encryption-related algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cai, in view of Baek to provide a security parameter by performing based on a key a preset algorithm on an identifier of a first network function (NF) network element in the authentication system, an identifier of the second control network element, as taught by Woo. The motivation would be to provide guarantee the integrity of the safety message corresponding to the safety message type (i.e. at least one key value and/or encryption-related algorithm to guarantee the integrity of the safety message (e.g., BSMP) corresponding to the safety message type supported by the electronic device).
 
Regarding claim 2; the combination of Cai, Baek and Woo discloses the authentication system according to claim 1, wherein the second NF network element is further configured to permit the first NF network element to access the second NF network element when the second NF network element verifies that the security parameter is correct (Woo: para. [0065] the authentication information obtained from the authentication permission message may include at least one of PLMN information capable of performing proximity-based service direct discovery, communication coverage). The reason to combine Cai, Baek and Woo is same as claim 1.

Regarding claim 3; the combination of Cai, Baek and Woo discloses the authentication system according to claim 1, wherein the second control network element is further configured to send the security parameter to the first NF network element via a first control network element that belongs to the first PLMN (Woo: para. [0065] the authentication information obtained from the authentication permission message may include at least one of PLMN information capable of performing proximity-based service direct discovery, communication coverage). The reason to combine Cai, Baek and Woo is same as claim 1.

Regarding claim 4; the combination of Cai, Baek and Woo discloses the authentication system according to claim 1, wherein the key is a private key of the second control network element, wherein the security parameter is a digital signature (Cai: para. [0022] a second receiving unit, configured to receive at least one of an ID or service-related information of an NF provider, which is returned by the NRF based on the service discovery request; here, the service-related information is to indicate related information of a plurality of services provided by the NF provider) and
wherein the preset algorithm is a digital signature algorithm (Baek: para. [0033] CCNF 101 is connected to a terminal attaching to the visited PLMN and a base station accessed by the terminal, processes control messages for managing the terminal, and manages the mobility of the terminal. In addition, the CCNF 101 is connected to the subscriber repository 103 located in the home PLMN, receives subscriber related information from the subscriber repository 103, and performs authentication of the terminal). The reason to combine Cai, Baek and Woo is the same as claim 1.

Regarding claim 6; the combination of Cai, Baek and Woo discloses the authentication system according to claim 1, wherein the second control network element is further configured to receive, via control network element, a discovery request from the first NF network element before obtaining the security parameter (Cai: para. [0123] the NF requester sends a service discovery request; here, the service discovery request carries a service ID of the target service A (optionally, carrying the type of the NF provide; para. [0126] the NF requester sends a service request carrying the ID of the target service A to the NF provider based on the ID of the NF provider to request the corresponding NF service from the NF provider).

Regarding claims 7-10 and 12; claims 7-10 and 12 are directed to a method which has similar scope as claims 1-4 and 6, respectively. Therefore, claims 7-10 and 12 remain un-patentable for the same reasons.

Regarding claims 13-15; claims 13-15 are directed to a discovery method which has similar scope as claims 1-3, respectively. Therefore, claims 13-15 remain un-patentable for the same reasons.
Regarding claims 17-19; claims 17-19 are directed to a discovery method which has similar scope as claims 13-15, respectively. Therefore, claims 17-19 remain un-patentable for the same reasons.

Allowable Subject Matter
Claims 5, 11, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks 
Applicant is encouraged to contact the examiner to discuss propose amendment to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
Yang et al. U.S. Pub. No. 2020/0177677 -Yang teaches methods for Unstructured Data Storage Function (UDSF) services in a telecommunications network, such as a Fifth Generation (5G) Core network are provided. According to one aspect of the present disclosure, receiving, from a first network node, a first request to perform a data operation involving first data associated with an identified User Equipment (UE) and an identified Network Function (NF); and sending, to the first network node, a response to the first request.

Rodrigo et al. U.S. Publication No. 2020/0404471 to Rodrigo teaches a method of discovering services provided by a network function, NF, in a Service Based Architecture, SBA, based telecommunication network, wherein said network function is registered, in a Network Repository Function, NRF, comprised by said telecommunication network, using a service name, a service address and a selection rule, wherein said selection rule defines a further service address and a precondition for applying said selection rule, said method comprising the steps of receiving, by said NRF, a discovery request, from a Network Function, NF, consumer, wherein said discovery request comprises said service name, determining, by said NRF, that said selection rule applies by determining that said precondition is met based on said received discovery request and transmitting, by said NRF, to said NF consumer, a discovery response, wherein said discovery response comprises said further service address.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VU V TRAN/               Primary Examiner, Art Unit 2491